IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41474
                         Conference Calendar



WILLIAM LOPEZ ALZATE;
ORLANDO GONZALEZ-HERNANDEZ,

                                          Petitioners-Appellants,

versus

JOHN M. TOMBONE, Warden, Federal
Correctional Complex,

                                          Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:99-CV-629
                        --------------------
                          October 18, 2000
Before SMITH, and BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William Lopez Alzate, federal inmate #59029-079, and Orlando

Gonzalez-Hernandez, federal inmate #59034-079, appeal the

dismissal of their 28 U.S.C. § 2241 petition.   They argue that

§ 2255 is an inadequate vehicle because they were unsuccessful in

their prior § 2255 motions and because § 2241 permits joinder of

petitioners whereas § 2255 does not.   They also contend that

their claims are a post-sentencing matter because the Government

failed to act on its promise to move for reduction of Alzate and

Hernandez’s sentences.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41474
                                 -2-

     [A] prior unsuccessful § 2255 motion, or the inability to

meet AEDPA’s ‘second or successive’ requirement, does not make

§ 2255 inadequate or ineffective.”   Tolliver v. Dobre, 211 F.3d
876, 878 (5th Cir. 2000).   Their joinder argument is

unpersuasive, and Alzate and Hernandez carry the burden to

demonstrate that a § 2255 motion is an inadequate or ineffective

vehicle for their claims, which essentially challenge their

guilty-plea convictions and sentences.     See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).   Their contention that their

claims comprise a post-sentencing matter is simply incorrect.    A

review of the appellate record reveals that their claims arise

from the purported plea agreement from which their guilty pleas

ensued.

     The district court did not err in dismissing the § 2241

petition.   See Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111,

1114-15 (5th Cir. 1990).

     AFFIRMED.